                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                              :
GREGORY ANTOINE WILLIAMS
                                              :

       v.                                     :    Civil Action No. DKC 17-1890
                                                   Criminal No. DKC 13-0650-002
                                              :
UNITED STATES OF AMERICA
                                              :

                                  MEMORANDUM OPINION

       Presently pending and ready for resolution are a motion to

vacate      sentence        filed        by       Petitioner        Gregory        Williams

(“Petitioner”) (ECF No. 320), and a motion to supplement (ECF

No. 349).      For the following reasons, the motion to supplement

will   be   granted        and   the    motion      to    vacate     sentence      will   be

denied.

I.     Background

       On   June    27,    2014,       Petitioner        was    convicted    by    jury   of

conspiracy to interfere with commerce by robbery (“Count 1”),

conspiracy to possess with the intent to distribute more than

500 grams but less than 5 kilograms of cocaine (“Count 2”),

conspiracy     to    possess       a    firearm      in        furtherance    of    a    drug

trafficking        crime    and     crime     of    violence        (“Count       3”),    and

possession of a firearm in furtherance of a drug trafficking

crime and crime of violence (“Count 4”).                          On October 1, 2014,

Petitioner was sentenced to 150 months imprisonment, consisting

of 90 months concurrent on Counts 1, 2, and 3, and a consecutive

term of 60 months on Count 4.                 Petitioner appealed to the United
States    Court     of       Appeals   for    the    Fourth   Circuit,       and   his

conviction was affirmed on April 19, 2016.                     United States v.

Hare, 820 F.3d 93 (4th Cir. 2016).1

      On June 23, 2016, the court received a letter dated June

18, 2016, from Mr. Williams stating that he intended to file a

motion    raising        a    “Johnson”      claim   regarding   the     §     924(c)

conviction.       (ECF No. 295).        The court construed the letter as a

motion to vacate pursuant to § 2255, and gave Petitioner 28 days

to supplement the motion on appropriate forms.                   (ECF No. 297).

No supplement was filed and, on September 13, 2016, that initial

“motion” was denied without prejudice.                (ECF No. 298).         Then, on

July 7, 2017, Petitioner filed the pending motion to vacate

sentence pursuant to 28 U.S.C. § 2255.                    (ECF No. 320).           The

government was directed to respond to the motion and did so on

November 16, 2017.             (ECF No. 331).        Petitioner replied.           (ECF

No. 338).     On December 23, 2019, the court received Petitioner’s

motion to supplement.           (ECF No. 349).

II.   Standard of Review

      To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United

      1Mr. Hare was a co-defendant whose appeal was decided along
with Petitioner’s.   As will be discussed in more detail below,
counsel raised an issue based on Johnson v. United States, 135
S.Ct. 2551 (2015), arguing that the § 924(c) conviction could
not stand because the Hobbs Act robbery conspiracy was not a
crime of violence.    The Fourth Circuit rejected that challenge
because the § 924(c) conviction also rested on a drug
trafficking crime.
                                2
States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law.”          28 U.S.C. § 2255(a).               A pro se movant, such

as Petitioner, is entitled to have his arguments reviewed with

appropriate consideration.               See Gordon v. Leeke, 574 F.2d 1147,

1151–53 (4th Cir. 1978).             But if the § 2255 motion, along with

the files and records of the case, conclusively show that he is

not entitled to relief, a hearing on the motion is unnecessary

and the claims raised in the motion may be dismissed summarily.

§ 2255(b).

III. Analysis

        Petitioner challenges his convictions and sentence on the

ground       that    his   trial     counsel         and   appellate    counsel        were

ineffective.         At trial, Petitioner was represented by James W.

Rudasill, Jr., a retained counsel who entered his appearance

approximately         a    month    prior       to     trial.       (ECF      No.   120).

Previously,         Petitioner     had   been    represented       by   two    attorneys

appointed pursuant to the Criminal Justice Act (“CJA”).                                 On

appeal, Petitioner was represented by Michael Lawlor.

        To    establish      ineffective         assistance        of   counsel,        the

petitioner must show both that his attorney’s performance fell

below    an    objective      standard      of       reasonableness     and     that    he

suffered actual prejudice.               Strickland v. Washington, 466 U.S.

668, 687 (1984).           There is a strong presumption that counsel’s

conduct falls within a wide range of reasonably professional

                                            3
conduct, and courts must be highly deferential in scrutinizing

counsel’s performance.                 Id. at 688–89; Bunch v. Thompson, 949

F.2d     1354,      1363    (4th       Cir.    1991).          Courts      must    judge     the

reasonableness of attorney conduct “as of the time their actions

occurred, not the conduct’s consequences after the fact.”                                    Frye

v.   Lee,     235   F.3d     897,      906    (4th     Cir.    2000).        Furthermore,      a

determination         need       not     be     made     concerning        the      attorney’s

performance if it is clear that no prejudice could have resulted

from some performance deficiency.                      Strickland, 466 U.S. at 697.

To   demonstrate       actual       prejudice,          Petitioner      “must       show   that

there    is    a    reasonable          probability       that,      but     for    counsel’s

unprofessional errors, the result of the proceeding would have

been different.”           Id. at 694.

        A.   Trial counsel was not ineffective                             for     failing    to
        object to a special jury verdict form.

        Petitioner         first       argues     that        his    trial       counsel     was

ineffective for failing to object to a special jury verdict form

that     permitted         the   jury     to     convict       him    of     conspiring       to

distribute less than the amount of cocaine charged in Count 2 of

the indictment.        (ECF No. 320-1, at 5).

                   A defendant charged with conspiracy to
              import   or   distribute   an  amount  of   a
              controlled substance “can, if the evidence
              warrants, be convicted of one of the lesser
              included offenses” based on a smaller amount
              of the substance.    United States v. Brooks,
              524 F.3d 549, 555 n.9 (4th Cir. 2008). Such
              a verdict is permissible as “an offense
              necessarily    included    in   the   offense
              charged.”   Fed.R.Crim.P. 31(c)(1).   Because
              the lesser included offense is included in
                                     4
               the charged offense, there is no variance.
               See United States v. Martinez, 430 F.3d 317,
               340 (6th Cir. 2005) (“[T]his results in
               neither a prejudicial variance from, nor a
               constructive amendment to the indictment
               because [the defendant] was merely convicted
               of a lesser-included offense and all the
               elements of the former necessarily include
               those of the latter.”).

United States v. Cabrera-Beltran, 660 F.3d 742, 753 (4th Cir.

2011)       (alteration   in   original).     Petitioner    was    indicted     of

conspiracy to possess with the intent to distribute 5 kilograms

or more of cocaine.            However, the jury found him guilty of the

offense in the amount of 500 grams but less than 5 kilograms of

cocaine, an amount less than that alleged in the indictment.

The latter offense based on a smaller amount is necessarily

included       in   the   offense   charged   and   did    not    result   in    a

constructive amendment to the indictment.             Thus, counsel had no

viable reason to object to the special verdict form and was not

ineffective for failing to raise a meritless argument.2

        B.     Trial counsel’s conflict of interest

        Petitioner contends that a conflict of interest arose when

trial counsel refused to call Marvin Bowden, a co-conspirator

and organizer/recruiter of the conspiracy, as a witness because

Mr. Bowden is trial counsel’s nephew and counsel believed Mr.

        2
       Petitioner argues that should he succeed on this argument
and have his conviction vacated as to Count 2, he would argue
that Count 1 would be insufficient to support his conviction as
to Count 4 because a conspiracy to commit robbery “is not a
violent crime for § 924(c) purposes.”    (ECF No. 320-1, at 10).
Because Petitioner’s argument fails with respect to Count 2,
this additional argument will not be considered.

                                        5
Bowden was cooperating with the government.3                   (ECF No. 320, at

7).    In a separate criminal case, Mr. Bowden pleaded guilty to

conspiracy to possess with intent to distribute 5 kilograms or

more       of   cocaine      and   conspiracy    to     possess    a    firearm   in

furtherance of a drug trafficking crime on February 5, 2014,

months prior to Petitioner’s trial.                (United States v. Bowden,

Criminal No. DKC 14-0031, ECF No. 39).

       An “essential aspect” of the right to effective assistance

of counsel “is a lawyer unhindered by conflicts of interest.”

United States v. Nicholson, 475 F.3d 241, 248 (4th Cir. 2007)

(quotation marks omitted).                 When a petitioner brings a claim

based on a conflict of interest, such a claim is governed by the

standard        found   in   Cuyler   v.    Sullivan,    446   U.S.     335   (1980),

rather than the Strickland standard.                    Nicholson, 475 F.3d at

249.        Under that standard, Petitioner must show (1) that his

trial counsel operated under a conflict of interest and (2) that

this       conflict     “adversely    affected   his    lawyer’s       performance.”

Cuyler, 446 U.S. at 348.                If Petitioner makes this showing,

prejudice is presumed and nothing more is required for relief.

Id. at 349-50.




       3
       In the government’s response in opposition to a post-trial
motion for a new trial filed by Petitioner’s co-defendant
Antonio Edwards, the government acknowledged “that Mr. Rudasill
is the godfather, not an actual or blood relative, of
coconspirator Bowden[,]” and that “no defendant ever objected to
Mr. Rudasill’s representation during the pretrial stage or at
trial.” (ECF No. 222, at 18).
                                6
         “To    satisfy       the    first    prong    of   the    Cuyler    test     -    the

existence of an actual conflict of interest – [Petitioner] must

show     that        his    interests       diverged   from       his    attorney’s       with

respect to a material factual or legal issue or to a course of

action.”        Stephens v. Branker, 570 F.3d 198, 209 (4th Cir. 2009)

(citations, brackets, and quotation marks omitted).                            The second

prong     of        the    Cuyler    test    -   whether    the     conflict    adversely

affected counsel’s performance - requires Petitioner to satisfy,

by   a    preponderance         of    the    evidence,      the    three-part      standard

established in Mickens v. Taylor, 240 F.3d 348, 361 (4th Cir.

2001):

                First,   the  petitioner   must  identify   a
                plausible alternative defense strategy or
                tactic that his defense counsel might have
                pursued.   Second, the petitioner must show
                that the alternative strategy or tactic was
                objectively reasonable under the facts of
                the case known to the attorney at the time
                of the attorney’s tactical decision.      [To
                demonstrate objective reasonableness,] the
                petitioner must show that the alternative
                strategy or tactic was “clearly suggested by
                the circumstances.”      [United States v.
                Tatum, 943 F.2d 370, 376 (4th Cir. 1991)]
                Finally, the petitioner must establish that
                the defense counsel’s failure to pursue that
                strategy or tactic was linked to the actual
                conflict.

         In establishing the three aspects of this test, Petitioner

need not show that the alternative strategy or tactic would have

been successful, but only that it would have been objectively

reasonable.               Nicholson, 475 F.3d at 252.               The adverse effect

inquiry        is    “heavily       fact    dependent,”     and    the    Fourth    Circuit

                                                 7
affords great deference to the findings of the district court.

United States v. Dehlinger, 740 F.3d 315, 323 (4th Cir. 2014)

(quoting Mickens, 240 F.3d at 360).

     It    is       not    at   all       clear       that    Petitioner      has    provided

evidence of actual conflict.                       Mr. Bowden had already pleaded

guilty    and   nothing         in    the        statement     of   facts     to    which    he

admitted remotely suggests that Petitioner was not aware of the

expected   use       of    firearms.             Even    if    he   could     testify       that

Petitioner did not know of the firearm in the glove box, he

certainly could not testify that Petitioner was unaware of the

conspiracy in progress or the plan to employ firearms.                                  Thus,

there is no evidence that any personal relationship with a co-

conspirator created a conflict with regard to a material matter.

Ultimately, however, it is not necessary to determine whether

there was the type of actual conflict that would satisfy the

first prong, because, even accepting that there was, Petitioner

has not shown that any conflict adversely affected counsel’s

performance.

     Petitioner           contends        that    counsel     should    have       called   Mr.

Bowden    as    a    witness         on    Petitioner’s        behalf    to    testify       to

Petitioner’s lack of knowledge of the presence of a firearm in

the glove box of Mr. Bowden’s vehicle.                         Petitioner alleges that

he adamantly requested counsel call Mr. Bowden as a witness and

counsel refused due in part to counsel’s personal relationship

with Mr. Bowden.            Knowledge of that specific firearm, however,

                                                  8
was not necessary to Petitioner’s convictions.                      The verdict on

Count 4 was based on both the Beretta and the Kimber firearms.

      Moreover, as pointed out by the Fourth Circuit, Petitioner

personally confirmed during recorded conversations that weapons,

specifically handguns, would be available and involved:                       On May

9, 2013, “[w]hen Agent Rogers asked if Appellants had weapons,

Edwards replied ‘[e]verybody got their own gun,’ and Williams

confirmed, ‘[t]hat ain’t no problem.’”                (ECF No. 291-1, at 6).

On May 14, 2013, “[w]hen Agent Rogers asked about their weapons,

Williams    confirmed    that    they    would      bring    ‘hand        tools’   and

potentially    an   automatic    pump    shotgun.”          (Id.,    at    6-7.     In

rejecting   the     contention    that       erroneous   aiding      and    abetting

instructions      merited    reversal,        the   court    concluded:       “[T]he

evidence amply demonstrates that it was reasonably foreseeable

to Williams and Edwards that a co-conspirator would possess a

firearm.    At each meeting, Williams and Edwards discussed the

firearms the crew would bring and the possibility of shooting

the stash house guards.          At no point was it suggested that the

crew would proceed without firearms, even in the context of Plan

B.”   (Id., at 27).         Accordingly, Petitioner has not shown that

any conflict adversely affected counsel’s performance.

      C.   Appellate counsel was not ineffective for failing to
      challenge the sufficiency of the evidence as to Counts 1
      and 2.

      Petitioner next argues that the jury’s guilty verdicts as

to Counts 1 and 2 were inconsistent and appellate counsel was

                                         9
ineffective           for   failing    to    challenge   the    sufficiency       of   the

evidence         as   to    those   counts.        Petitioner       contends    that   his

counsel          should     have    argued     that   Petitioner        could    not    be

convicted as to Count 1 and Count 2 for a lesser amount because

the government’s case and evidence was specific that Petitioner

conspired to rob the drug stash house of at least ten to fifteen

kilograms of cocaine.                 (ECF No. 320-1, at 15).            Thus, if the

jury found him guilty as to Count 1 for conspiracy to commit

robbery, the jury’s verdict as to Count 2 for an amount less

than       ten    kilograms    is     inconsistent     with    Count    1.4      For   the

reasons discussed below, Petitioner’s arguments fail.

       The selection of which issues to present on appeal is,

almost by its very nature, a strategic decision.                         See Burket v.

Angelone, 208 F.3d 172, 189 (4th Cir. 2000) (“[A]ppellate counsel

is given significant latitude to develop a strategy that may

omit meritorious claims in order to avoid burying issues in a

legal jungle.”); Haynes v. United States, 451 F.Supp.2d 713, 722

(D.Md. 2006) (“Limiting the issues to the stronger or strongest

ones       while       winnowing      out    the    weaker     is     sound     appellate



       4
       Petitioner argues that “[t]he jury instructions in this
case clearly should have been that if the jury found that”
Petitioner went along with Plan B, rather than Plan A, “they
must render a verdict of not guilty[]” because “Plan B does not
constitute a robbery” to support a guilty verdict on Count 1.
(ECF No. 320-1, at 16-17).   “Plan A” was to rob a drug stash
house of between 10 and 15 kilograms of cocaine. “Plan B” was
to stage a fake robbery and Petitioner and his co-defendants
would take 3 kilograms of cocaine. (Hare, 820 F.3d at 96; ECF
No. 320-1, at 17).
                              10
strategy.”); Lawrence v. Branker, 517 F.3d 700, 709 (4th Cir.

2008)    (“Effective       assistance     of    appellate   counsel   does    not

require the presentation of all issues on appeal that may have

merit, and [the court] must accord counsel the presumption that

he decided which issues were most likely to afford relief on

appeal.”     (quotation marks, brackets, and citations omitted)).

Consequently,    while      it    is   conceivably    possible   to   bring   an

ineffective assistance claim premised on an appellate counsel's

failure to raise an issue, “it will be difficult.”                     Bell v.

Jarvis, 236 F.3d 149, 164 (4th Cir. 2000) (quotation marks and

brackets omitted).         An ineffective assistance claim based on an

ignored issue generally will only succeed “when ignored issues

are clearly stronger than those presented.”                 Lawrence, 517 F.3d

at 709.

        Petitioner   has    not    met   that    standard   here.     Appellate

counsel raised several issues on appeal, making at least one

argument of such strength that the Fourth Circuit addressed the

appeal in a published opinion.                 Petitioner does not show how

making his proposed arguments challenging the jury instructions

and verdicts as to Counts 1 and 2 would have been stronger than

those presented on appeal.               The fact that the jury made the

determination that the quantity of cocaine foreseeable was not

above five kilograms does not mean that the jury had to have

accepted that Plan B was the only agreement reached and must

have rejected Plan A.            Furthermore, even assuming the verdicts

                                         11
were inconsistent, “it has long been settled that inconsistent

jury    verdicts     do     not      call       into    question     the    validity    or

legitimacy of the resulting guilty verdicts[,]”                            United States

v. Green, 599 F.3d 360, 369 (4th Cir. 2010) (citing United States

v. Powell, 469 U.S. 57, 64 (1984); Dunn v. United States, 284

U.S. 390, 393 (1932); United States v. Blankenship, 707 F.2d

807, 810 (4th Cir. 1983)), and a defendant cannot challenge his

conviction      based     on   inconsistent            verdicts,    United    States    v.

Louthian,    756     F.3d      295,    305      (4th    Cir.   2014).       “Indeed,    an

inconsistent       verdict     can    result         from   mistake,    compromise,     or

lenity, and a jury could just as likely err in acquitting as in

convicting.”       Id.    Therefore, counsel did not render ineffective

assistance in deciding to forego making fruitless arguments in

favor of making other stronger arguments on appeal.

       Petitioner also makes an argument regarding his entrapment

defense and argues that the undercover law enforcement officer

created   and    presented        Plan      B   to     Petitioner    and   that   it   was

legally impossible for him to conspire with an undercover law

enforcement officer as to Plan B.                       (ECF No. 320-1, at 17-18).

Appellate counsel made this argument on appeal, in addition to

arguing     that     there      was      no      independent        agreement     between

Petitioner and his co-defendants to support a conspiracy as to

Counts 1, 2, and 3, Consolidated Opening Brief of Appellants,

United States v. Hare, 2015 WL 1869623, at *50-58 (4th                                 Cir.



                                                12
2016), which the Fourth Circuit denied.          Therefore, Petitioner’s

ineffective assistance claim as to appellate counsel fails.

      D.   Counsel was not ineffective for failing to argue that
      Petitioner was illegally charged by indictment as to Count
      4.

      Petitioner argues that counsel “failed to make an argument

prior to trial, after trial, and on appeal that [Petitioner] was

illegally charged by indictment as to [Count 4].”             (ECF No. 320-

1, at 20).     Petitioner contends that counsel should have argued

that the government charged use of the same gun for two separate

crimes alleged in a single count — i.e., both in furtherance of

drug trafficking and in furtherance of a crime of violence.

(Id. at 21-25).

      “[W]here a statute is worded in the disjunctive, federal

pleading requires the Government to charge in the conjunctive.

The   district   court,   however,     can   instruct   the   jury   in   the

disjunctive.     To do otherwise would improperly add elements to

the crime that are not contained in the statute itself.”             United

States v. Montgomery, 262 F.3d 233, 242 (4th Cir. 2001) (internal

citation omitted); see also Griffin v. United States, 502 U.S.

46, 51 (1991) (“[I]t [is] regular practice for prosecutors to

charge   conjunctively,    in   one    count,    the    various   means   of

committing a statutory offense, in order to avoid the pitfalls

of duplicitous pleading.”); United States v. Perry, 560 F.3d

246, 256 (4th Cir. 2009) (“[W]hen the Government charges in the

conjunctive, and the statute is worded in the disjunctive, the

                                      13
district     court        can   instruct          the    jury    in     the    disjunctive.”);

United States v. Robinson, 627 F.3d 941, 958 (4th Cir. 2010) (“It

is black letter law that duplicitous indictments can be cured

through appropriate jury instructions.”).

        Here,       although     the        Government      charged       Count          4    in    the

conjunctive in the indictment, the court instructed the jury in

the   disjunctive.              (ECF    No.       193,     at    35-37).           Additionally,

although     the      jury      found       Petitioner          guilty    of       possessing           a

firearm in furtherance of both a crime of violence and a drug

trafficking crime, Petitioner was not convicted of more than one

count    under       18    U.S.C.       §    924(c).        Contrary          to    Petitioner’s

contention,         he    was    not        charged      with     and    convicted            of    two

separate        §    924(c)       crimes.               Therefore,       counsel             was    not

ineffective for failing to argue that Petitioner was “illegally

charged”     as      to   Count     4       nor   was     Petitioner          prejudiced           as   a

result.

        Additionally, Petitioner argues that “counsel after trial

and     on   appeal       should       have       argued    that      [C]ount        4       was    not

supported by the evidence of the jury’s verdict” because Count 4

was “specifically tied to [C]ounts 1 and 2[.]”                                 (ECF No. 320-1,

at 25).      Counsel for Mr. Hare made this argument in a post-trial

motion for a judgment of acquittal and for a new trial (ECF No.

217, at 3-4), which Petitioner’s counsel adopted (ECF No. 281,

at 27), and the court denied, finding that there was sufficient

evidence on Counts 1 and 2 to support Count 4 (id., at 40).

                                                  14
       On appeal, counsel argued that there was no evidence of

possession      of      the     weapons       by   Petitioner        to    support       his

conviction as to Count 4.                 Opening Brief, at *67.             Petitioner

does not show how making his proposed arguments would have been

stronger than that presented.                 Therefore, Petitioner has failed

to    establish      that     counsel    rendered     ineffective         assistance     on

appeal.

IV.    Motion to Supplement

       The     Anti–Terrorism           and    Effective      Death        Penalty       Act

(“ADEPA”) imposes a one-year statute of limitations on § 2255

motions brought by federal prisoners.                     To be timely, a federal

prisoner must file any motion to vacate, set aside, or correct

his sentence, including any amendments, within one year of the

date on which the judgment of conviction becomes final.                                  28

U.S.C.    §    2255(f)(1).         Here,      Petitioner’s         convictions     became

final when the time for filing a petition for writ of certiorari

expired.       Clay     v.    United     States,    537     U.S.    522,    527   (2003).

Petitioner’s motion to supplement his motion to vacate sentence

was    filed    more     than     one     year     later.      As     a    result,       the

allegations       can    only    be     considered    if     they     relate      back   to

Petitioner’s original motion under Fed.R.Civ.P. 15(c)(1), or if

another statutory provision renders the filing timely.

       Petitioner relies on United States v. Davis, 139 S.Ct. 2319

(2019), to argue, again, that conspiracy to commit Hobbs Act

robbery is not a crime of violence.                 (ECF No. 349-1, at 1-6).

                                              15
        The proposed supplement seeks to challenge the viability of

the § 924(c) conviction because the conviction in Count 1 no

longer qualifies as a crime of violence.                             There are several

reasons why this claim provides no avenue of relief.                                First, the

issue     was    raised    on        direct        appeal.         The     Fourth           Circuit

explicitly upheld the conviction on Count 4 even assuming there

was   some      deficiency      in    considering        Count       1   as    a     crime        of

violence.       Petitioner was convicted also of a drug trafficking

crime in Count 2, and the verdict on Count 4 was based on that

as well.        Ordinarily, an issue raised and decided on direct

appeal    on     its   merits     cannot       be     raised       again    in      a       §   2255

petition.        Runyon   v.     United       States,        228    F.Supp.3d           569,     588

(E.D.Va. 2017), appeal docketed, No. 17-5 (4th Cir. Aug. 21,

2017).     Petitioner may contend, however, both that the issue was

not decided on its merits and that exceptional circumstances are

present due to a change in substantive law.                          Even if timely and

not foreclosed by the direct appeal, the supplement still fails

to provide an avenue for relief.                       It is now established that

conspiracy to commit a Hobbs Act robbery is not a crime of

violence for § 924(c) purposes.                      United States v. Simms, 914

F.3d 229 (4th Cir. 2019).              The drug trafficking crime in Count 2

remains    valid,      however,       and     it    still     supports        the       §   924(c)

conviction.       There is no ambiguity in the record in this case.

The special verdict form states that the § 924(c) conviction

rests on both predicates.

                                              16
V.      Conclusion

        For the foregoing reasons, the motion to supplement will be

granted and the motion to vacate sentence filed by Petitioner

Gregory Williams will be denied.

        Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. §§ 2254 or 2255, the court is also required to

issue or deny a certificate of appealability when it enters a

final    order       adverse    to     the    petitioner.        A   certificate        of

appealability is a “jurisdictional prerequisite” to an appeal

from the court’s order.               United States v. Hadden, 475 F.3d 652,

659 (4th Cir. 2007).            A certificate of appealability may issue

“only if the applicant has made a substantial showing of the

denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2).

Where the court denies the petitioner’s motion on its merits, a

petitioner       satisfies       this        standard    by     demonstrating          that

reasonable     jurists       would     find    the   court’s     assessment       of   the

constitutional         claims    debatable         or   wrong.          See    Slack     v.

McDaniel,      529    U.S.     473,    484    (2000);    see     also    Miller–El       v.

Cockrell, 537 U.S. 322, 336–38 (2003).

        Upon   its     review    of     the    record,    the    court        finds    that

Petitioner does not satisfy the above standard.                      Accordingly, it

declines to issue a certificate of appealability.                             A separate

order will follow.           A separate order will follow.


                                                             /s/
                                                   DEBORAH K. CHASANOW
                                                   United States District Judge
                                              17
